COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  WILLIAM GEOFFREY THACKER,                       §               No. 08-18-00085-CR

                        Appellant,                §                 Appeal from the

  v.                                              §                205th District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §               (TC# 20170D02483)

                                              §
                                            ORDER


       Pending before the Court is the State’s motion to judicially notice the laws of North

Carolina as set forth in the motion, the attachments to the motion, and in the State’s brief. The

motion is GRANTED.

       IT IS SO ORDERED this 3rd day of May, 2019.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.